Title: To Thomas Jefferson from Albert Gallatin, 29 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        29 Nov 1808
                     
                  
                  Intended opposition & violations in Massachussets. I have no doubt that 2 or 3 hundred vessels will sail whenever the continuance of the embargo is ascertained: Have the six small vessels of the navy been ordered there? as had been agreed. Can any other measures been adopted? A circular directing vigilance in that particular respect was sent a week ago.
                  
                     A. G.
                  
               